Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3, 6 – 10, 25, 26, 30, 40 and 41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krantz (US Patent 6,248,988 B1).
With regards to claims 1 and 40, Krantz discloses a multi-depth confocal imaging system, comprising: at least one light source 11 emitting an excitation light beam 13 to a micro-lens array 19 which divides the excitation light beam 13 into multiple individual beamlets 21 according to the number of lenslets in the array 19 (Col. 5, Lines 32 – 48), an objective lens 29, wherein the multiple individual beamlets 21 are focused into a sample 35 at a first plurality of focus depths along an excitation direction through the objective lens 29 (Figure 5); and an image sensor 35 that receives emissions from the sample 35 via the objective lens 29, wherein the emissions define foci relative to the image sensor at a second plurality of focus depths.
Regarding the limitation “at a second plurality of focus depths”, notice that Krantz teaches that 3-Dimensional video scanning for conventional imaging or confocal imaging is accomplished by synchronizing the spatial domain scanning with stepping through different focal positions using piezoelectric focus actuators 218 and 224 for the objective lenses, see Figures 5 – 9 and 14. (Col. 13, Lines 21 – 30). 
As a result, image slices from different depths in transmitted and reflected light are produced for real-time 3-D viewing of lithographic process window information, confocal images, or defects (Col. 9, Line 58 to Col. 10, Line 59). This makes confocal microscopy useful, not only for inspecting photomasks and other patterned objects for defects, but also for imaging biological and other low contrast or light scattering three-dimensional objects, e.g. to observe living cells. As a result, Krantz teaches image slices from different depths in transmitted and reflected light are produced for real-time 3-D viewing, thus meeting the limitation “plurality of focus depths”.
With regards to claims 2 and 41, Krantz discloses an at least a portion of the image sensor is positioned at an oblique orientation relative to the optical axis of the objective lens, see figures 5, 6 and 9 (Col. 4, Lines 47 - 60). FIG. 9 shows a detector triplet 141 made up of elements A, B and C. 
The detector outputs of edge elements A and C are summed then subtracted from the central detector output of element B. Minimizing this difference servos on the intermediate spot size and ensures tightly focused spots 33 on the object. The focal length of the autofocus lens elements differ from the ones used for image acquisition and generate defocused spots in the field which are offset in focal distance by equal distances from the imaging spot array (Col. 10, Lines 24 – 48) (Figures 5, 6 and 9).
With regards to claim 3, Krantz discloses comprising a scanner element configured to scan the sample along a scan direction (Col. 4, Lines 15 – 19).
With regards to claim 6, Krantz discloses the aspect of the image sensor is positioned at an oblique orientation relative to the optical axis of the objective lens so as to compensate for the second plurality of focus depths of the emissions relative to the image sensor (Col. 10, Lines 24 – 48) (Figures 5, 6 and 9).
With regards to claims 7 and 9, Krantz discloses the light source 11 is a laser, LED (light emitting diode), a mercury or tungsten lamp, or a super-continuous diode (Col. 9, Lines 4 – 8).
With regards to claim 8, Krantz discloses the light source 11 provides excitation beams 13 having a wavelength between 200 nm to 1500 nm (Krantz specifically teaches that the shortest possible wavelength for high resolution and comprises stable output power, transvers mode and beaming pointing with examples of 193nm or 248nm) (Col. 5, Lines 39 -44).
With regards to claim 10, Krantz discloses the laser 11 is a continuous wave (CW) laser or a pulsed laser 11 (Col. 5, Line 35).
With regards to claim 25, Krantz discloses the second plurality of focus depths correspond to the first plurality of focus depths (an array of multiple separate focused first light spots illuminates the object and a corresponding array detector detects second light from the object for each separate spot during focal depth scanning wherein images obtained from different depths and combined to obtain 3-D image (abstract) (column 10, lines 54-60).
With regards to claim 26, Krantz discloses the objective lens is an air objective lens (objective lens type used in applications of confocal microscopy for inspecting photomasks, i.e., in air; column 2, lines 12-15).
With regards to claim 30, Krantz discloses the objective lens comprises a numerical aperture of 0.1 to 1.65 (see 0.7 NA objective; column 5, line 22). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13 – 16, 18, 19, 21, 22, 34 – 37, 39 and 42 - 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krantz (US Patent 6,248,988 B1) in view of Arora et al. (WO 2020/102442 A1).
With regards to claim 13, Krantz discloses the light source 11 provides excitation beams 13 having a wavelength between 200 nm to 1500 nm (Krantz specifically teaches that the shortest possible wavelength for high resolution and comprises stable output power, transvers mode and beaming pointing with examples of 193nm or 248nm) (Col. 5, Lines 39 -44), absent some degree of criticality, the recitation that the laser provides excitation beams having a wavelength of 405 nm, 470 nm, 488 nm, 514 nm, 520 nm, 532 nm, 561 nm, 633 nm, 639 nm, 640 nm, 800 nm, 808 nm, 912 nm, 1024 nm, or 1500 nm is considered only an obvious matter of design choice involving routine skill of the art. 
For example, Arora discloses methods, devices, and systems (Figure 1) that may improve optical resolution when imaging through a thickness of samples. A method for generating a depth profile of a sample may comprise using an optical probe to transmit an excitation light beam from a light source towards a surface of the sample [0069] [0071] [0080]; using one or more focusing units (i.e., moveable lens 103, focusing lens 132, optical fiber 140, MEMS mirror 106, beam splitter 104, fiber optic 101, polarizer 125 or polarization selective optical element, one or more relay lenses 107, dichroic mirror 108…etc.) in the optical probe to simultaneously adjust a depth and a position of a focal point of the excitation light beam along a scanning path and detecting (i.e., module 130 at least a subset of the signals generated upon contacting the sample with the excitation light beam [0069] [0070] [0090] [0150]; and using one or more computer processors programmed to process the at least the subset of the signals to generate the depth profile of the sample. The sensors (i.e., photosensors) and monitors may provide additional information concerning the probe or the subject that can be included as data with the depth profiles and can be used to further enhance machine learning [0148] - [0152].
With regards to the laser providing the excitations beams as claimed. Arora teaches that the excitation light beam may comprise unpolarized light or polarized light. Wavelenghts of the excitation light beam can be at least about 400 nanometers (nm), 450 nm, 500 nm, 550 nm, 600 nm, 650 nm, 700 nm, 750 nm, 800 nm, 850 nm, 900 nm, 950 nm or longer. In some cases, a wavelength of the excitation light beam can be at most about 950 nanometers (nm), 900 nm, 850 nm, 800 nm, 750 nm, 700 nm, 650 nm, 600 nm, 550 nm, 500 nm, 450 nm, 400 nm or shorter. The wavelength of the pulses of light may be between about 700 nm and 900 nm, between about 725 nm and 875 nm, between about 750 nm and 850 nm, or between about 775 nm and 825 nm [0122].
Arora further teaches that multiple wavelengths may also be used. When multiple wavelengths of light are used, the wavelengths can be centered at least about 400 nm, 450 nm, 500 nm, 550 nm, 600 nm, 650 nm, 700 nm, 750 nm, 800 nm, 850 nm, 900 nm, 950 nm or longer with a bandwidth of at least about 10 nm, 20 nm, 30 nm, 40 nm, 50 nm, 75 nm, 100 nm, 125 nm, 150 nm, 175 nm, 200 nm, 225 nm, 250 nm, 275 nm, 300 nm or longer. For example, the wavelengths can be centered at about 780 nm with a bandwidth of about 50 nm (e.g., about ((780 - (50/2)) = 755 nm) to about ((780 + (50/2)) = 805 nm)). In some cases, the wavelengths can be centered at most about 950 nanometers (nm), 900 nm, 850 nm, 800 nm, 750 nm, 700 nm, 650 nm, 600 nm, 550 nm, 500 nm, 450 nm, 400 nm or shorter with a bandwidth of at least about 10 nm, 20 nm, 30 nm, 40 nm, 50 nm, 75 nm, 100 nm, 125 nm, 150 nm, 175 nm, 200 nm, 225 nm, 250 nm, 275 nm, 300 nm or longer [0123].
Notice that the selection of a known wavelength or range of wavelengths based on its suitability for its intended use supports a prima facie obviousness. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Krantz to include the teaching such as that taught by Arora, since it has been held to be within the ordinary skill of worker in the art to select a known wavelength or range of wavelengths on the basis of its suitability for the intended use.  
One would have been motivated to include said claimed wavelengths may be used for the purpose exciting a plurality of signals as desired within a particular interested sample under testing. For example, the plurality of signals may be generated by a plurality of components of the tissue. a method may comprise identifying one or more features corresponding to the plurality of signals.
With regards to claims 14 – 15 and 42, Krantz discloses that the detector array needs to have active areas that are read out simultaneously and must not be sensitive to the laser light in the regions in between. Sensors operating at high speed are commercially available for visible light and need to be custom ordered for sensitivity in the UV. They typically use an interline transfer architecture (also used in camcorders) whereby the light falling on an active area generates photo-electrons which are moved to a CCD-shift register and shifted to an output amplifier where they are read out (Col. 15, Line 60 – Col. 16, Line 18).
Krantz further teaches that a typical camera application, a tradeoff exists between the photo active area which contributes to the sensitivity of the sensor and the inactive area used to accommodate the shift registers for readout. For sensitivity, a large active area is desirable while for dynamic range and high speed, a large area needs to be allocated to the shift registers. At high frame rates, the distance between active areas is also limited by the clock speeds of the shift register. In the present invention, this compromise is largely eliminated by the spot array image acquisition which leaves large areas for readout lines and facilitates high speed image sensor design. The scanning architecture of the present teachings also closely matches the required readout architecture of the image sensor (Col. 15, Line 60 – Col. 16, Line 18).
Krantz fails to specifically express that the image sensor comprises a complementary metal-oxide-semiconductor (CMOS) array, a charge-coupled device (CCD) array, an array of photodiodes, an array of avalanche photodiodes, an array of photomultiplier tubes (PMTs), or an array of optical fibers.
Arora discloses apparatuses and methods for generating depth profiles including, an optical probe; one or more light sources such as an ultrashort pulse laser; one or more mobile or tunable lenses; one or more optical filters; one or more photodetectors; one or more computer processors; one or more marking tools; and combinations thereof [0016] [0159] [0160] [0161].
Arora further teaches that the photodetector may comprise, but are not limited to, a photomultiplier tube (PMT), a photodiode, an avalanche photodiode (APD), a charge-coupled device (CCD) detector, a charge-injection device (CID) detector, a complementary-metal-oxide-semiconductor detector (CMOS) detector, a multi-pixel photon counter (MPPC), a silicon photomultiplier (SiPM), light dependent resistors (LDR), a hybrid PMT/avalanche photodiode sensor, and/or other detectors or sensors [0016] [0159] [0160] [0161].
Arora also teaches that the system may comprise one or more photodetectors of one or more types, and each sensor may be used to detect the same or different signals. For example, a system can use both a photodiode and a CCD detector, where the photodiode detects SHG and multi photon fluorescence and the CCD detects reflectance confocal microscopy signals. The photodetector may be operated to provide a framerate, or number of images taken per second, of at least about 0.5, 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 15, 20, 24, or more. The photodetector may be operated to provide a framerate of at most about 60, 50, 40, 30, 24, 20, 15, 10, 9, 8, 7, 6, 5, 4, 3, 2, 1, 0.5, or less. The optical probe may comprise a photomultiplier tube (PMT) that collects the signals [0016] [0159] [0160] [0161].
In view of the utility, to enhance the capabilities of the scanning microscope and use a sensing device appropriate and/or useful for the applicant at hand, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Krantz to include the teaching such as that taught by Arora to improve the system imaging and depth profiles.
With regards to claim 16, Krantz discloses that the imaging sesnor needs to have active areas that are read out simultaneously and must not be sensitive to the laser light in the regions in between. Sensors operating at high speed are commercially available for visible light and need to be custom ordered for sensitivity in the UV. They typically use an interline transfer architecture (also used in camcorders) whereby the light falling on an active area generates photo-electrons which are moved to a CCD-shift register and shifted to an output amplifier where they are read out (Col. 15, Line 60 – Col. 16, Line 18).
Krantz further teaches that in typical camera application, a tradeoff exists between the photo active area which contributes to the sensitivity of the sensor and the inactive area used to accommodate the shift registers for readout. For sensitivity, a large active area is desirable while for dynamic range and high speed, a large area needs to be allocated to the shift registers. At high frame rates, the distance between active areas is also limited by the clock speeds of the shift register. In the present teachings, this compromise is largely eliminated by the spot array image acquisition which leaves large areas for readout lines and facilitates high speed image sensor design. The scanning architecture of the present invention also closely matches the required readout architecture of the image sensor (Col. 15, Line 60 – Col. 16, Line 18).
Krantz fails to specifically express that the image sensor comprises a camera.
Arora discloses apparatuses and methods for generating depth profiles including, an optical probe; one or more light sources such as an ultrashort pulse laser; one or more mobile or tunable lenses; one or more optical filters; one or more photodetectors; one or more computer processors; one or more marking tools; and combinations thereof [0016] [0159] [0160] [0161].
Arora further teaches that the image sensor may comprise a camera or video camera [0016] [0099] [0189] [0194] (Claim 110). In view of the utility, to enhance the capabilities of the scanning microscope and use a sensing device appropriate and/or useful for the applicant at hand or to gather information from particular sensors as needed to record the depth profiles in order to provide additional enhanced information with respect to the sample or region of interest, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Krantz to include the teaching such as that taught by Arora to improve the system imaging and depth profiles.
With regards to claims 18 and 43, Krantz modified discloses the system of claim 1, but fails to expressly disclose wherein the light source is coupled to a plurality of fiber optics that introduce the excitation beams into the sample. 
Arora discloses wherein the light source is coupled to a plurality of fiber optics that introduce the excitation beams into the sample (i.e., fiber optic 101 may be a bundle of fibers configured to transmit light from multiple lasers or light sources to the optical probe, i.e., to the sample, [0149]. 
In view of the utility, in order to produce a predetermined excitation beam at the sample where/when needed, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Krantz with the teaching such as that taught by Arora that is an imaging system including bundled fiber optics to transmit light from light sources to the sample, in order to produce a predetermined excitation beam at the sample as needed [0149].
With regards to claim 19, Krantz modified discloses the system of claim 1, but fails to expressly disclose light source is coupled to a plurality of fiber optics that introduce the excitation beams into the sample. 
Arora discloses wherein the light source is coupled to a plurality of fiber optics that introduce the excitation beams into the sample (fiber optic 101 may be a bundle of fibers configured to transmit light from multiple lasers or light sources to the optical probe, i.e., to the sample) [0149]. 
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Krantz to include bundled fiber optics to transmit light from light sources to the sample, in order to produce a predetermined excitation beam at the sample such as taught by Arora [0149].
With regards to claim 21, Krantz discloses the system of claim 10, but fails to expressly disclose the fiber optics are grouped into at least two bundles. 
Arora discloses wherein the fiber optics are grouped into at least two bundles (fiber optic 101 may be a bundle of fibers, each fiber in the overall bundle comprising at least its own bundle, which are at least one fiber configured to transmit light from multiple lasers or light sources to the optical probe, i.e., to the sample [0149]. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Krantz to include bundled fiber optics to transmit light from light sources to the sample, in order to produce a predetermined excitation beam at the sample such as that is taught by Arora [0149].
With regards to claim 22, Krantz discloses the system of claim 11, but fails to expressly disclose the that each bundle of fiber optics introduces a focused excitation beam into a sample at a specific location in the sample, and wherein the specific location for a first bundle is offset from the specific location of a second bundle by a Z axis offset distance. 
Arora discloses bundles of fiber optics introducing focused excitation beams into a sample at specific locations in said sample (see fiber optic 101 which includes a bundle of fibers, each fiber in the overall bundle comprising ai least its own bundle, which are configured to transmit light from multiple lasers or light sources to the optical
probe, i.e., to the sample location [0149] wherein the specific location for a first bundle is offset from the specific location of a second bundle by a Z axis offset distance (see the one or more focusing units in the optical probe simultaneously adjusts depths and positions of focal points, including first and second focal point locations, of the excitation light beam in a scanning pattern along the Z axis to generate a depth profile of a subject) [0092]. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Krantz with focusing units and bundled fiber optics to transmit light from light sources to the sample such as that taught by Arora in order to produce predetermined excitation beams at the sample to generate a depth profile of a subject [0092] [0149].
With regards to claim 34, see the rejections of claims 1, 18 and 22.
With regards to claim 35, see the rejections of claims 1 and 22.
With regards to claims 36 and 44, Krantz discloses a micro-lens 19 (Figure 1) but fails to expressly disclose a diffractive optical element coupled as claimed. Arora discloses a diffraction grating may be used to separate the plurality of detecting signals into one or more channels [0065] [0082] [0106]. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Krantz with a diffractive element such as that taught by Arora in order to collect multiple lights and analyze different components of the sample as needed. 
With regards to claims 37 and 39, Krantz discloses the claimed invention according to claim 34, but fails to expressly disclose a plurality of lasers coupled to splitters coupling light into multiple optic fibers including bundles to each laser. 
Arora discloses with references to FIG 1 and FIG. 8, teaches the optical probe may include a fiber optic 101 configured to transmit light from a laser to the optical probe. The fiber optic 101 may be a single mode fiber, a multi -mode fiber, or a bundle of fibers. The fiber optic 101 may be a bundle of fibers configured to transmit light from multiple lasers or light sources to the optical probe that are either pulsed or continuous beams. The fiber optic 101 may be coupled to a frequency multiplier 122 that converts the frequency to a predetermined excitation frequency (e.g., by multiplying the frequency by a factor of 1 or more). The frequency multiplier 122 may transmit light from fiber optic 101 to an optional polarizer 125 or polarization selective optical element [0149] – [0157].
 Notice that the light may be sent through a beam splitter 104 that directs a portion of the excitation light to a power monitor 120 and at least a portion of the returned reflected light to a light reflectance collection module 130. Other sensors may be included with the probe as well as a power monitor. The sensors and monitors may provide additional information concerning the probe or the subject that can be included as data with the depth profiles and can be used to further enhance machine learning [0149] – [0157].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Krantz the optical coupling and configuration such as that taught by Arora in order to collect multiple lights and analyze different components of the sample as needed.
Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krantz (US Patent 6,248,988 B1) in view of Dixon et al. (US Pub. No. 2013/0342674 A1).
With regards to claim 33, Krantz discloses the system of claim 1, including the objective lens having a focal length (a focal length of the autofocus:lens, see objective lens 117 (figure 5) (column 10, lines 29-32), but fails to expressly disclose the teaching wherein the objective lens comprises a focal length of 1.6mm to 50mm. 
Dixon discloses an objective lens which comprises a focal length of 1.6 mm to 50mm (a microscope objective with a focal length of 10 mm [0079]. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Krantz to select a focal length of about 10 mm for the microscope objective, in order to achieve a desired system magnification such as that taught by Dixon [0079].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJURA MALEVIC whose telephone number is (571)272-5975. The examiner can normally be reached M-F (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571) 272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/DJURA MALEVIC/Examiner, Art Unit 2884